Schindler, J.
(concurring) — I agree the current rules imply a right to unilaterally withdraw a trial de novo request and, therefore, I concur, but write separately to urge the Supreme Court to amend the mandatory rules to address the unfairness that may result from permitting a party to unilaterally withdraw its request for a trial de novo.
When a request for a trial de novo is filed, the current rules do not provide for the filing of a cross-request by the other party. As noted by the authors of Arbitration and Mediation in Washington:
There is no system of “cross-appeals” in a request for trial de novo. If a timely request for trial de novo has been served and filed by any party, all parties are before the court, and no party needs to file any kind of “cross” request for trial de novo to preserve its position at the subsequent trial. A request for trial de novo is unlike an appeal to the Court of Appeals or to the *564Supreme Court, which does establish cross-appeals. RAP 5.1(d). If, however, the party filing the request for trial de novo later withdraws it, the other party or parties should be given a reasonable opportunity to file such a request. The present rules do not provide a procedure for the filing of subsequent requests under those or any other circumstances.
M. Wayne Blair, Arbitration and Mediation in Washington, in Wash. State Bar Ass’n Alternate Dispute Resolution Deskbook § 2.3(7)(a)(iii) (1989). Under the present rules, the party who has been unable to confirm the arbitration award because of the pending de novo request is now also unable to pursue a de novo trial. The effect is to foreclose that party from both the benefit of the prompt payment of the arbitration award and the value (if any) of proceeding to trial, and perhaps improving on the arbitration result. Because many cases, like this one, involve continuing damages, this may allow a party to use this tactic for strategic advantage and gamble on the plaintiff’s condition. If the plaintiff’s condition improves and the defendant is the party requesting the trial de novo, then trial is advantageous; if it worsens, the de novo request can be withdrawn. (The reverse applies when plaintiff is the requesting party.) In the meantime, the award remains unconfirmed, and the parties have the expense of preparing for trial.
Court rules should not create a strategic advantage for one party over the other, and especially should not create an advantage from delay The objective of mandatory arbitration is not just a less costly and more expeditious proceeding; it is also a fair resolution. As this case demonstrates, the present rules sometimes promote the opposite. A simple amendment explicitly providing for the filing of a cross-request for trial de novo or, perhaps more appropriately, providing that withdrawal is not a matter of right on unilateral motion will correct this injustice, and I respectfully urge the Supreme Court to so amend the rules.